TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00048-CV


                                  A. W. and R. R., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




             FROM THE 428TH DISTRICT COURT OF HAYS COUNTY,
     NO. 14-1433, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING

                                            ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

January 27, 2017. By request to this Court dated January 27, 2017, Diana Vargas requested an

extension of 10 days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Diana Vargas is hereby ordered to

file the reporter’s record in this case on or before February 6, 2017. If the record is not filed by

that date, Vargas may be required to show cause why she should not be held in contempt

of court.

               It is ordered on January 31, 2017.



Before Chief Justice Rose, Justices Field and Bourland